FRIEDMAN, Judge,
dissenting.
I disagree that DOT established a prima facie case in support of a section 1547(b) license suspension because I do not believe that DOT met its burden of proving that Mueller refused to submit to chemical testing. Accordingly, I respectfully dissent.
In order to meet its burden of proof, DOT relied solely upon the testimony of Officer Anzelone that Mueller did not make “a proper effort” to blow into the machine. However, other than this statement by Officer An-zelone, DOT presented no evidence to indicate that Mueller failed to exert a proper effort to provide a sufficient breath sample.1 Rather, here, Mueller testified that he complied with the request to submit to the test and that his breath sample was all he was physically capable of supplying. The only evidence that he did not succeed, and thereby “refused” to submit to the test, was Officer Anzelone’s testimony that the breath samples were deficient.2 Presented with this evidence, the trial court believed Mueller.
However, citing Department of Transportation, Bureau of Driver Licensing v. Kilrain, 140 Pa. Commonwealth Ct. 484, 593 A.2d 932, appeal denied, 529 Pa. 625, 600 A.2d 541 (1991), the majority concludes that the trial court’s credibility determination is irrelevant to the legal question of whether Mueller refused the test. I believe that by refusing to defer to the trial court’s credibility assessment, the majority deprives the trial court of its role as fact finder. Questions of credibility and conflicts in the evidence presented are for the trial court to resolve, not our appellate courts. Department of Transportation, Bureau of Traffic Safety v. O’Connell, 521 Pa. 242, 555 A.2d 873 (1989).
Kilrain holds that a licensee’s failure to supply a sufficient breath sample is a per se refusal. However, the majority’s disregard of the trial court’s credibility determination expands that holding, converting it to mean that if DOT says a licensee failed to provide a sufficient breath sample, it is per se true. I believe that such an expansion is improper and, accordingly, I would affirm the trial court.3

. On this basis, I can distinguish this case from Budd Appeal, 65 Pa.Commonwealth Ct. 314, 442 A.2d 404 (1982), in which we determined that the licensee's failure to tighten his lips around the machine’s mouthpiece, thus allowing air to escape so that a sufficient breath sample could not be obtained, indicated less than an honest effort to take the test and was tantamount to a refusal to submit to the test.


. I note that DOT did not submit the printout from the breathalyzer machine or offer other evidence that the machine was in working order.
The lack of such evidence sets this case apart from Department of Transportation, Bureau of Driver Licensing v. Lohner, 155 Pa.Commonwealth Ct. 185, 624 A.2d 792 (1993), in which we held that the printout from a properly calibrated breathalyzer machine indicating a "deficient sample" constitutes a per se refusal to submit to chemical testing.


.I have attempted to frame this dissent in a manner that does not conflict with Kilrain; however, to the extent that my position here is seen to contradict that opinion, I register my belief *96that Kilrain was wrongly decided for the reasons set forth in the dissenting opinions of Judges McGinley and Pellegrini. Moreover, contrary to the holding in Kilrain, I am convinced that an unsuccessful good-faith effort to supply a sufficient breath sample is not a refusal. Black’s Law Dictionary 1152 (5th ed. 1979) defines "refusal” as follows:
... the declination of a request or demand, or the omission to comply with some requirement of law, as the result of a positive intention to disobey. In the latter sense, the word is often coupled with "neglect,” ... But “neglect” signifies a mere omission of a duty, which may happen through inattention, dilatoriness, mistake, or inability to perform, while "refusal" implies the positive denial of an application or command, or at least a mental determination not to comply.
The difference between a refusal and a good-faith failed effort is volition. This is a difference which Kilrain ignores.